Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 16, 2021 is acknowledged.  Claims 1-3, 5, 7-8 and 15 are cancelled. Claims 4, 6 and 12-14 are amended. Claims 4, 6 and 9-14 are pending. Claim 13 is withdrawn without traverse (filed 4/5/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021. 
3.	Claims 4, 6, 9-12 and 14 are under examination with respected to Oct3/4 for reprogramming factor and species of DNA of interest and primary cell/differentiated cell/somatic cell for species of cells in this office action.
4.	Applicant’s arguments filed on November 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the claims. 
Claim Rejections/Objections Withdrawn
6.	The objection to claims 1, 3-5 and 13-15 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims
The rejection of claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 1-3, 5, 7-8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled. 
The rejection of claims 1-3, 5, 7-8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled. 

Claim Rejections/Objections Maintained
In view of the amendment filed on November 16, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 9-12 and 14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for methods , does not reasonably provide enablement for an vitro method recited in independent claim 4 or a method of electroporation of a cell including in vivo method as recited in claim 14 using structurally and functionally undefined mRNA of interest in undefined cell that can exert an innate immune response as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4, 6 and 9-12 as amended are drawn to a method of repeated transfection of a cell with at least one nucleic acid of interest comprising the steps of adding to the cell a)  SOCS1 mRNA; and simultaneously or subsequently b) at least one mRNA of interest encoding at least one polypeptide of interest; wherein at least step b) is repeated at least once and wherein the SOCS1 mRNA and the at least one mRNA of interest have a poly(A) tail at its 3” end comprising at least 2000 adenines respectively, 
Claim 14 as amended is drawn to a method of electroporation of a cell with at least one nucleic acid of interest comprising the steps of adding to the cell a) SOCS1 mRNA, and simultaneously or subsequently b) said at least one nucleic of interest, wherein the at least one nucleic acid of interest is DNA and the SOCS1 mRNA has a poly(A) tail at its 3’ end comprising at least 4800 adenines and wherein the cell is a cell that can exert an innate immune response by attenuating IFN-1 response of the cell.

On p. 9-12 of the response, Applicant argues that the claimed invention is partly based on the use of SOCS1 mRNA to interrupt the downstream signaling of the immune reaction, in particular the production of IFN-1, and reduce immunogenic reaction of nucleic acid when transfected into cells. Applicant further argues that there is no interaction of the nucleic acid of interest/encoded polypeptide with the SOCS1 mRNA because the long poly(A) tail in SOCS1 mRNA saves the existence of the poly(A) tail for a period and allows the translation of SOCS1 protein to exert its effect of reducing the innate immunity, and when the gene of interest is introduced into the cell, the job of SOCS1 mRNA is complete and degraded; and thus the knowledge about the structure and function of the nucleic acid of interest/encoded polypeptide is not required. Applicant argues that transfected SOCS1 mRNA is delivered and function in the cytoplasm and will not be further polyadenylation in the cytoplasm because polyadenylation occurs in the nucleus. Applicant further cites Semenova et al. (Nucleic 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed inventions without undue experimentation because:
i. The claims encompass using structurally and functionally undefined nucleic acid or RNA of interest in undefined cells that can exert an innate immune response by attenuating the IFN-1 response of the cell.  In addition, independent claims 1 and 14 require “simultaneously or subsequently” adding mRNA/DNA of interest to the cells after adding SOCS1 mRNA. Further, claim 14 encompass a method of electroporation of a cell with at least one nucleic acid of interest in vitro and an in vivo.
However, the specification fails to provide sufficient guidance or evidence to demonstrate that there is no interaction between the claimed nucleic acid or RNA of interest and SOCS1 or allowing SOCS1 mRNA to be translated and exert its effect of reducing the innate immunity and SOCS1 mRNA will be degraded as claimed in the response while the claimed nucleic acid or RNA of interest and the SOCS1 mRNA are “simultaneously or subsequently” cotransfected in any cell and thereby to reduce innate immune response by attenuating the IFN-1 response of the cell.  
ii. Based on the specification, Applicant is enabled for increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro, increasing in vitro.
However, the claims are not limited to the agents, cells and methods set forth above but also encompass using structurally and functionally undefined nucleic acids of interest encoding structurally and functionally undefined polypeptides of interest in structurally and functionally undefined or uncharacterized cells that can exert an innate immune response by attenuating the IFN-1 response of the cell, and also encompass an in vivo method of electroporation, which includes embryo cells.
iii. The specification fails to provide well-established structural and functional relationship or correlation between the data shown in examples mentioned above and the structurally and functionally undefined nucleic acid or RNA of interest/encoded polypeptide in undefined cells that can exert an innate immune response by attenuating the IFN-1 response of the cell. 

Further, the status of overexpression of SOCS1 is unclear because overexpression of SOCS1 gene results in autoimmune diseases and heart failure as evidenced by Liang et al., Cittadini et al. and Jalkanen et al.. Neither the specification nor the prior art teaches that what structural and functional relationship between SOCS1 and other nucleic acids of interest in vivo and their regulation in vivo. Thus, it is unpredictable whether cotransfection of SOCS1 with other nucleic acids of interest in vivo can provide any benefits in vivo.
Taken together, the specification fails to teach the structural and functional relationship between other nucleic acid of interest/other cells and GFP+SOCS1mRNA-4800nt-poly(A) in T cells and a mRNA mixture containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) in fibroblasts and iPSCs or their correlation. Thus, a skilled artisan cannot contemplate what other nucleic acid of interest/other cells are and whether can achieve the same results because the structural and functional relationship of other nucleic acids of interest/other cells is unknown. 
Further, it is unpredictable whether overexpression of SOCS1 with any nucleic acid of interest can have beneficial effects in vivo because it has been shown that overexpression of SOCS1 gene can results in autoimmune diseases and heart failure as taught by Liang et al. and Cittadini et al. 	Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and . 

	
	Claim Rejections - 35 USC § 112
8.	Claims 4, 6, 9-12 and 14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4, 6, 9-12 and 14 encompass using a genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides in a genus of structurally and functionally undefined or uncharacterized cells. In addition, claim 11 encompasses using a genus of mRNA of interest encoding a genus of reprogramming factor. Further, claim 14 encompass an in vivo method of electroporation of cell. 
On p. 13 of the response, Applicant argues that the rejection has been overcome in view of amendment to independent claims 1 and 14 and Applicant had possession of 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors and structurally and functionally undefined or uncharacterized cells that can exert an innate immune response by attenuating the IFN-1 response of the cell or in vivo method of electroporation because:
i. The specification fails to establish a structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides in the genus of structurally and functionally undefined or uncharacterized cells and the human newborn forskin fibroblasts (BJs) transfected with GFP mRNA plus SOCS1 mRNA, induced pluripotent stem cells (iPSCs) generated from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFPz+ SOCS1mRNA (all mRNA contained polyA tails >2000nt) or T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800nt polyA.  
ii. As previously made of record, the specification only describes an increased expression of GFP in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA plus SOCS1 mRNA as compared to BJs transfected with GFP mRNA plus B18R mRNA, or GFPmRNA alone in vitro, an increased number and size of induced 
iii. The specification has not disclosed sufficient species for the broad genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors and the broad genus of structurally and functionally undefined or uncharacterized cells that can exert an innate immune response by attenuating the IFN-1 response of the cell. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed mRNA or DNA of interest/encoded polypeptides/reprogramming factors in the claimed cell in the claimed invention as a whole. There was no known or disclosed correlation between the required function (exert an innate immune response by attenuating the IFN-1 response of the cell or reprogramming) and any particular structure or sequence for structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors in any cells. The specification fails to teach the detailed structures and sequences and characteristics for the claimed mRNA or DNA of interest/encoded polypeptides, reprogramming factor and the claimed undefined or uncharacterized cells.

Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of mRNA or DNA of interest/encoded polypeptides/reprogramming factors and cells that can exert an innate immune response by attenuating the IFN-1 response of the cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of . 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 16, 2021.

  Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10-11 do not further limit the subject matter of the claim upon which it depends because the claims 10-11 recite “a” primary cell and “a” somatic cell respectively, which can be any cell, and is not necessarily a cell that can .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

10.	NO CLAIM IS ALLOWED.


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piganis et al. (J. Biol. Chem. 2011; 286:33811-33818, cited previously) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in IFNAR1-/- murine embryonic fibroblasts (MEFs) and HEK293T cells using pEF-BOS-muIFNAR1 and mutant IFNAR1, hu-Tyk2-His, hu-Tyk2KD-GST, SOCS1-Flag, SOCS1 mutants encoding IFNAR1, Tyk2, SOCS1 and SOCS1 mutants, which relates to independent claims 4 and 14 (see p. 33812,  in particular). The murine embryonic fibroblasts and HEK293T cells are primary cells or somatic cells as in claims 10-11 (p. 33812). 
De Sepulveda et al. (EMBO J. 1999, 18:904-915, as in IDS) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in 293T cells or hematopoietic cell lines: EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP by nd col. to p. 913; p. 909, in particular). The primary bone marrow-derived mast cells, 293T cells or hematopoietic cell lines are primary cells or somatic cells as in claims 10-11.
Kinjyo et al. (Immunity 2002; 17:583-591, cited previously) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in macrophage cell line: Raw264.7 or 293 fibroblasts expressing TLR4 and MD2, EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP, which relates to independent claims 4 and 14; and the 293T cells are primary cells or somatic cells as in claims 10-11 (see p. 586-587; p. 589). 
US9862926 (cited previously) teaches a method for increasing the translation of a protein or proteins of interest comprising: a) introducing in vitro-synthesized Agent mRNA and in vitro-synthesized Exogenous mRNA into a human or animal cell, wherein said in vitro-synthesized Exogenous mRNA comprises a protein coding region encoding a protein of interest that is not an innate immune response inhibitor, wherein said in vitro-synthesized Agent mRNA comprises: i) mRNA that encodes Vaccinia virus E3L protein, ii) mRNA that encodes Vaccinia virus K3L protein, and iii) mRNA that encodes Vaccinia virus B18R protein, and b) culturing said cell under conditions such that said in vitro-synthesized Exogenous mRNA is translated in said cell at an increased level as .


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
March 16, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649